This cause has been heretofore reversed and ordered dismissed on account of a failure to find embodied in the record the complaint upon which such prosecution should have been predicated.
It is now made to appear that a proper complaint was filed in said cause at the proper time, and the failure to have same present here in the transcript was an inadvertence and mistake upon the part of the county clerk, and a certified copy thereof being now filed herein, the order dismissing this cause is set aside, and we proceed to consider the same upon its merits.
It seems from the statement of facts that the officers searched appellant's premises on July 10, 1937, and found thereon 120 twelve ounce cans of beer, which beer was intoxicating, in Runnels County, Texas, which county was a "dry area."
The complaint and information seem to charge a violation of the law. There are no bills of exception in the record. The facts seem to be sufficient, and this judgment is affirmed.
                    ON MOTION FOR REHEARING.